PER CURIAM:
Appellant was convicted in a jury trial on the charges of failing to stop and reveal his identity at the scene of an *147accident and operating a motor vehicle while his license was suspended. Appellant was sentenced to undergo imprisonment for not less than IV2 years nor more than three years.
On March 23, 1976, a car, driven by the appellant, was involved in an accident with a truck. Since his car was blocking the highway, appellant moved it onto the shoulder. Appellant then approached the driver of the truck and requested that he forget about what happened. When the truck driver refused, appellant began to walk away, without identifying himself.
Section 1027(b) of the Motor Vehicle Code (75 P.S. § 1027(b)) requires a driver involved in an accident to give his name, address, and exhibit his operator’s license to the operator of any other vehicle involved. Appellant did not give the required information to the driver of the truck. He did not identify himself until sometime later when the state police arrived at the scene. Though this conduct violates § 1027(b) in the technical sense, a conviction is improper since the appellant did identify himself to the state police while still at the scene. No matter what his motives were, he should not be convicted for failure to stop at the scene of an accident.
The only argument appellant advances concerning the conviction for driving while under suspension involves the credibility of Commonwealth witness. This is a matter for the jury in its function as factfinder and will not be disturbed on appeal Commonwealth v. Thomas, 459 Pa. 371, 329 A.2d 277 (1974).
The conviction for driving while under suspension is affirmed. The conviction for failure to stop and reveal identity at the scene of an accident is reversed and this matter is remanded for resentencing.
PRICE and VAN der VOORT, JJ., dissent and would affirm on both counts.
WATKINS, former President Judge, did not participate in the consideration or decision of this case.